

116 HR 4214 IH: Preserving Qualified Housing Assistance Act of 2019
U.S. House of Representatives
2019-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4214IN THE HOUSE OF REPRESENTATIVESAugust 27, 2019Mr. Zeldin (for himself and Mr. Duffy) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require verification of immigration status for receipt of assisted housing benefits, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Preserving Qualified Housing Assistance Act of 2019. 2.Mandatory immigration status verification for assisted housing benefitsSection 214(d) of the Housing and Community Development Act of 1980 (42 U.S.C. 1436a(d)) is amended—
 (1)by striking Immigration and Naturalization Service each place it appears and inserting Secretary of Homeland Security; and (2)in paragraph (1)(A), by striking may request verification of the declaration and inserting shall request verification of the declaration.
			